DETAILED ACTION
	This office action is response to communications for Application No. 15/810,792 filed on 03/01/2021.
Claims 1, 6, 7, 12, 13, and 18 have been amended.
Accordingly, Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for priority to Provisional Application No. 62/520,734 filed on 06/16/2017.

Response to Arguments
35 U.S.C. 103
	Applicant’s Argument: “Applicant respectfully asserts that neither Tornquist, nor Banta, nor Wilson, nor any  combination thereof, makes obvious the previously presented Claim 1 elements of "determining comparable or mating features on the target component... by automatically generating and comparing bounding boxes for the determined source feature and for faces of bodies of the target component.”
	Examiner’s Response: 	The applicant argues that the combination of prior arts, specifically Banta, does not disclose the limitation, “determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing bounding boxes for the determined source feature with faces of bodies of the target component”, however the examiner respectfully disagrees. As previously cited, [0041], Banta disclosed comparable” or “mating features” for fastener and non-fastener components. Further, Banta discloses utilizing a bounding box with a plurality of fasteners to detect non-fastener geometries in contact with a fastener, which under the broadest reasonable interpretation, represents the limitation, “automatically generating and comparing bounding boxes for the determined source feature”. However, the claims have been amended to include generating a bounding box for the source feature as well as a plurality of bounding boxes for each face of bodies of the target component for comparison, which provides clarity to the claims but also changes the scope of the claims as well. 
	Therefore, it is for the reasons above that the arguments are respectfully traversed but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tornquist et al. (U.S. Patent Publication No. 2006/0106476 A1) hereinafter Tornquist, in view of Bhave et al. (U.S. Patent Publication No. 2018/0349546 A1) hereinafter Bhave, in further view of Dayde et al. (U.S. Patent Publication No. 2016/0189433 A1) hereinafter Dayde, in further view of Wilson et al. (U.S. Patent Publication No. 2005/0288889 A1) hereinafter Wilson. 

	Regarding independent claims 1, 7, and 13, Tornquist discloses:
	(Claim 1) A computer-implemented method of automatically generating dimension and tolerance information for a target component, given a source component, in a subject computer-aided design (CAD) model of a real-world object (Tornquist, [0035], “The present invention automatically generates tolerance schemes (i.e., a set of dimensioning and tolerancing formulations) from a set of rules that are used by engineers to calculate tolerances.”), the method comprising: 
	in a digital processor, performing, by the processor, the steps of (Tornquist, [0122], “FIG. 12 shows a computerized modeling system 1300 that includes a CPU 1302, a CRT 1304, a keyboard input device 1306, a mouse input device 1308, and a storage device 1310. The CPU 1302, CRT 1304, keyboard 1306, mouse 1308, and storage device 1310 can include commonly available computer hardware devices. For example, the CPU 1302 can include a Pentium-based processor.”); 

	(Claim 7) A computer-aided design (CAD) system comprising: 
	a computer database configured to store information regarding source and target components of a subject CAD model representing a real-world object (Tornquist, [0123-124], “Furthermore, the computerized modeling system 1300 may include network hardware and software thereby enabling communication to a hardware platform 1312, and facilitating communication between numerous computer systems that include a CPU and a storage system, among other computer components. Computer-aided modeling software may be stored on the storage device 1310 and may be loaded into and executed by the CPU 1302. The modeling software allows a user to create and modify a 3D model and implements aspects of the invention described herein.”); and 
	a processor operatively coupled to the computer database and configured to (Tornquist, [0123-124], “Furthermore, the computerized modeling system 1300 may include network hardware and software thereby enabling communication to a hardware platform 1312, and facilitating communication between numerous computer systems that include a CPU and a storage system, among other computer components. Computer-aided modeling software may be stored on the storage device 1310 and may be loaded into and executed by the CPU 1302. The modeling software allows a user to create and modify a 3D model and implements aspects of the invention described herein.”): 

	(Claim 13) A non-transitory computer-readable data storage medium having computer-readable program codes embodied therein (Tornquist, [0125], “Generally, a processor will receive instructions and data from a read-only memory and/or a random access memory. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory, including by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks”) for automatically generating dimension and tolerance information for a target component, given a source component, in a subject computer-aided design (CAD) model of a real-world object (Tornquist, [0035], “The present invention automatically generates tolerance schemes (i.e., a set of dimensioning and tolerancing formulations) from a set of rules that are used by engineers to calculate tolerances.”),  the computer-readable data storage medium program codes including instructions that, when executed by a processor, cause the processor to:
	(Common Limitations) 
	determining a source feature from the source component to be mated with the target component (Tornquist, [0115], “FIG. 11E shows a table 1112 that may be generated to determine whether the part 1102 contains under-constrained, over-constrained, or fully constrained tolerance features. In the first column of the table, the tolerance features are listed in the order in which the features need to be manufactured. For example, the features identified as mating face, center pin, and flat correspond to the primary, secondary, and tertiary datum reference frames (i.e., face 1104, the face on the center pin 1106 that is perpendicular to face 1104, and the flattened top 1108).”); 
	(Examiner’s Note: This limitation will be disclosed by Bhave) (Examiner’s Note: This limitation will be disclosed by Dayde.);
	determining a tolerance for the mating feature by determining comparable or mating features on the target component based on a tolerance of the source feature and geometric properties of faces of the target component (Tornquist, [0115], “FIG. 11E shows a table 1112 that may be generated to determine whether the part 1102 contains under-constrained, over-constrained, or fully constrained tolerance features. In the first column of the table, the tolerance features are listed in the order in which the features need to be manufactured. For example, the features identified as mating face, center pin, and flat correspond to the primary, secondary, and tertiary datum reference frames (i.e., face 1104, the face on the center pin 1106 that is perpendicular to face 1104, and the flattened top 1108).”); and
	Examiner’s Note: This limitation will be disclosed by Wilson);
Examiner’s Note: This limitation will be disclosed by Wilson);
	(Examiner’s Note: This limitation will be disclosed by Wilson);
	Examiner’s Note: This limitation will be disclosed by Wilson);
	automatically applying the computed position tolerance and the computed size tolerance to the target component in the subject CAD model of the real-world object, the(Tornquist, [0035], “Tolerance characteristics and tolerance types that need to be created for various features can be determined, and the order of manufacturing features can be predicted. In addition, all tolerance features of a part are ensured to have adequate tolerances applied for control while not over- or under-constraining any feature. Through automation, the time required to apply tolerances to a part is reduced, and thereby, the present invention enhances the capabilities of a computerized modeling system.” Also, (Tornquist, [0121], “Other advantages include the ability to apply tolerances to entire parts and assemblies, specified parts or features, and individual features. The automatic deduction of over-constrained and under-constrained features in a part provides an efficient means to create tolerances for a 3D model, and the ability to inform the engineer of over-constrained and under-constrained features in a design model is a valuable learning aide for the engineer. Moreover, the tolerances that are automatically generated are based upon standard practices (e.g., feature to datum reference frame relationships).”)

determining a mating feature on the target component by (i) searching for existing datums of the target component or (ii) determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component”, “computing a virtual size of the source feature based on a maximum material size of the source feature and a position tolerance of the source feature”, “computing an available tolerance for the target component based on a size of the target component and the virtual size of the source feature”, “computing a position tolerance for the target component based on the available tolerance for the target component”, and “computing a size tolerance for the target component based on the available tolerance and the position tolerance for the target component”. 
	However, Bhave discloses determining a mating feature on the target component (Bhave, [0028], “At step 204, a source component and a target component are determined from the electronic file. For example, the component that is to be mated with another component is determined as ‘source component’ while the component with which another component is to be mated is known as ‘target component.”) by (i) searching for existing datums of the target component (Bhave, [0046-0050], “At step 418, it is determined whether there is a match between the geometric feature of the source component and any of the geometric features of the target component.” – Examiner’s Note: Bhave discloses the ability to identify matches between source and target components, which under the broadest reasonable interpretation, represents an “existing datum”.) or (ii) determining comparable or mating features on the target component based on geometric properties of faces of the target component (Bhave, [0034], “At step 312, one or more geometric features of the selected source component and one or more geometric features of the target component is determined. At step 314, each of the geometric features of the source component is compared with the geometric features of the target component.” [0039], “Exemplary assembly relationships may include axial align, mate, or planar align assembly relationships between faces of the geometric feature of the source component and the geometric feature of the target component.” [0056-0059], “The computer-aided design module 114 determines a location of placement of the source component 602 and creates assembly relationships (i.e., mate between adjacent planar faces of the shaft 606 and the hole 608, and aligns non-axial holes) between the source component 602 and the target component 604.”) (Examiner’s Note: This limitation will be disclosed by Dayde).
	Tornquist and Bhave are each and respectively analogous to the instant application because they are from the same field of endeavor of Computer Aided Design (CAD) modeling techniques involving fasteners. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Banta’s design of “determining a mating feature on the target component by (i) searching for existing datums of the target component or (ii) determining comparable or mating features on the target component based on geometric properties of faces of the target component” into the design of Tornquist to determine the mating relationships among different geometrical entities for a 3D model (Bhave, [0005], “Assembling of the components involves positioning of components in a 3D geometric model and/or creating appropriate constraint relationships (i.e., mating relationships) among different geometrical entities (e.g., face, edge, etc.) of the components in the 3D geometric model. This requires a lot of manual intervention and is typically a tedious process.”).

	Tornquist and Bhave does not expressly disclose the limitation, “automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component”.
	However, Dayde discloses generating and comparing a plurality of bounding boxes for 3D modeled objects (Dayde, [0032-0033], “The method further comprises computing two or more bounding boxes encompassed by the main bounding box. One of these two or more bounding boxes comprises the 3D modeled objects of the set. Said otherwise, the two or more bounding boxes are computed according to the created set of 3D modeled objects.” [0060-0072], “Now, at step S140, two or more bounding boxes are computed.”)
	Tornquist, Bhave, and Dayde each and respectively analogous to the instant application because they are from the same field of endeavor of Computer Aided Design (CAD) modeling techniques. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Dayde’s design of “automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component” with the design of Tornquist and Bhave’s in order for a user to generate a plurality of bounding boxes for comparisons within a 3D object containing a group of objects for a modeled assembly depending on the user’s needs (Dayde, [0033], “This method allows the division of a 3D modeled assembly according to specific needs of a system, a user, an application because the creation of bounding boxes is performed according to a group of objects of the 3D modeled objects forming the assembly. Interestingly, this group of objects can be obtained automatically. The system therefore selects the parameter(s) according to which the 3D modeled assembly is divided. This allows the system to optimize its resources consumptions for the creation of the set of bounding boxes. Alternatively, this group of objects can be obtained upon user selection of a property met by one or more three-dimensional modeled objects. Such a selection allows the user to create its own zones on the 3D modeled assembly depending on its needs.” [0063], “This allows to create a regular division of the main bounding box; the user can more easily understand how the 3D modeled assembly have been divided.”). 

	Tornquist, Bhave, and Dayde does not expressly disclose the limitations, “computing a virtual size of the source feature based on a maximum material size of the source feature and a position tolerance of the source feature”, “computing an available tolerance for the target component based on a size of the target component and the virtual size of the source feature”, “computing a position tolerance for the target component based on the available tolerance for the target component”, and “computing a size tolerance for the target component based on the available tolerance and the position tolerance for the target component”. 
	However, Wilson discloses computing a virtual size of the source feature based on a maximum material size of the source feature and a position tolerance of the source feature (Wilson, [0057], “The difference between the diameter D1 of the inscribed circle 62 and a virtual condition is a remaining allowable feature relating tolerance for the pattern of holes as a group. The virtual condition can be represented as a circle (e.g., circle VC1 of FIG. 7) having a diameter determined by the collective effects of a specified maximum material condition (MMC) or least material condition (LMC) for a feature (or each feature of a pattern) and a specified geometric tolerance for each such material condition. For a hole, the virtual condition is typically equal to the MMC (the smallest size that the hole may be) minus the positional tolerance for that hole.”); 
	computing an available tolerance for the target component based on a size of the target component and the virtual size of the source feature (Wilson, [0083], “More specifically, in cases in which a maximum inscribed circle is employed to assess a pattern of internal features, for each feature the distance from the center of the virtual condition circle to the closest feature point (the point on the feature surface closest to the virtual condition circle, for example, point P1 of FIG. 7) may be determined, and the difference between the point distance (from the center of the virtual condition circle to the point on the feature surface closest to the virtual condition circle) and the radius of the virtual condition circle (the virtual condition circle's radius is necessarily less than the radius of the maximum inscribed circle since the example assumes that there is no tolerance violation) is identified as the remaining allowable tolerance for that single feature at the produced size of the feature. This remaining tolerance combined with any additional allowable size tolerance is the total remaining available tolerance for the feature.”); 
	computing a position tolerance for the target component based on the available tolerance for the target component (Wilson, [0113], “The actual tolerance consumed for an individual feature can be determined in accordance with an aspect of the invention by determining (and typically generating data indicative of) the diameter of the smallest circle that is concentric with the consumed tolerance circle and tangent to the departure circle for the feature. The total remaining tolerance for that feature can be found by subtracting the actual consumed tolerance from the sum of the allowable position tolerance and the allowable size tolerances.”); 
	computing a size tolerance for the target component based on the available tolerance and the position tolerance for the target component (Wilson, [0083], “More specifically, in cases in which a maximum inscribed circle is employed to assess a pattern of internal features, for each feature the distance from the center of the virtual condition circle to the closest feature point (the point on the feature surface closest to the virtual condition circle, for example, point P1 of FIG. 7) may be determined, and the difference between the point distance (from the center of the virtual condition circle to the point on the feature surface closest to the virtual condition circle) and the radius of the virtual condition circle (the virtual condition circle's radius is necessarily less than the radius of the maximum inscribed circle since the example assumes that there is no tolerance violation) is identified as the remaining allowable tolerance for that single feature at the produced size of the feature. This remaining tolerance combined with any additional allowable size tolerance is the total remaining available tolerance for the feature.”)
	Tornquist, Bhave, Dayde and Wilson are each and respectively analogous to the instant application because they are from the same field of endeavor of Computer Aided Design (CAD) modeling techniques. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Wilson’s design of “computing a virtual size of the source feature based on a maximum material size of the source feature and a position tolerance of the source feature”, “computing an available tolerance for the target component based on a size of the target component and the virtual size of the source feature”, “computing a position tolerance for the target component based on the available tolerance for the target component”, and “computing a size tolerance for the target component based on the available tolerance and the position tolerance for the target component” into the design of Tornquist, Bhave, and Dave’s in order to determine the allowable tolerance (Wilson, [0050], “In some embodiments, the invention provides a method for evaluating compliance of an individual feature of a pattern of features (e.g., a simulated manufactured pattern or an actually manufactured pattern) with a virtual condition, including the steps of determining (from data indicative of the pattern) a pattern construct that is indicative of relative positions of the features and is also indicative of at least one of remaining allowable tolerance of the pattern and consumed tolerance of the pattern, and using the pattern construct to evaluate compliance of the individual feature with the virtual condition”). 

	Regarding claims 2, 8, and 14, Tornquist discloses the limitations of claims 1, 7, and 13 respectively, wherein determining a feature from the source component to be mated with the target component includes determining a feature for a hole (Tornquist, [0115], “For example, the features identified as mating face, center pin, and flat correspond to the primary, secondary, and tertiary datum reference frames (i.e., face 1104, the face on the center pin 1106 that is perpendicular to face 1104, and the flattened top 1108). The Pattern feature is listed in the last row of the first column because the three hole features (denoted as Cy11, Cy12, and Cy13) must be created prior to the existence of the pattern.”).  

	Regarding claims 3, 9, and 15,  Tornquist discloses the limitations of claims 1, 7, and 13 respectively, wherein determining a feature from the source component to be mated with the target component includes determining a feature to mate a hole and a pin (Tornquist, [0115], “For example, the features identified as mating face, center pin, and flat correspond to the primary, secondary, and tertiary datum reference frames (i.e., face 1104, the face on the center pin 1106 that is perpendicular to face 1104, and the flattened top 1108). The Pattern feature is listed in the last row of the first column because the three hole features (denoted as Cy11, Cy12, and Cy13) must be created prior to the existence of the pattern.”).  

	Regarding claims 4, 10, and 16, Tornquist discloses the limitations of claims 1, 7, and 13 respectively, wherein determining a feature from the source component to be mated with the target component includes determining a feature for an orientation tolerance (Tornquist, [0109], “When applying orientation and location tolerances, the relationships between the tolerances and datum features are evaluated to ensure tolerances are able to constrain the degrees of controls. When plus and minus tolerances are used to control the location of a feature an evaluation ensures the appropriate datums are used to set the origin feature for each plus and minus tolerance. For orientation, the proper orientation tolerance is applied depending upon whether the features are parallel, perpendicular, or at angles to one another.”).  

	Regarding claim 5, 11, and 17, Tornquist discloses the limitations of claims 1, 7, and 13 respectively, further comprising determining an order, from among a plurality of source features, in which the source feature is to be mated with the target component (Tornquist, [0113], “FIG. 11D illustrates the part 1102 with some tolerances. The face 1104, a face on the center pin 1106 that is perpendicular to face 1104, and the flattened top 1108 are the primary, secondary, and tertiary datum references, respectively. The primary, secondary, and tertiary datum references were chosen as such because the datums are mated features to the large cylindrical part 1101 (shown in FIGS. 11A and 11B).” – Examiner’s Note: Using the broadest reasonable interpretation, the primary, secondary, and tertiary datum represents an order. Also, [0115], “FIG. 11E shows a table 1112 that may be generated to determine whether the part 1102 contains under-constrained, over-constrained, or fully constrained tolerance features. In the first column of the table, the tolerance features are listed in the order in which the features need to be manufactured. For example, the features identified as mating face, center pin, and flat correspond to the primary, secondary, and tertiary datum reference frames (i.e., face 1104, the face on the center pin 1106 that is perpendicular to face 1104, and the flattened top 1108)”).

Allowable Subject Matter
Claims 6, 12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The cited prior arts of record, taken either alone or in combination, does not disclose the limitations in combination with the remaining elements and features of the independent claims, specifically:
	Regarding claim 6, “wherein determining comparable or mating features on the target component based on geometric properties of faces of the target component by automatically generating and comparing a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component includes: comparing a bounding box for the source feature with a bounding box for the target component to determine whether the bounding box for the source feature is within the bounding box for the target component; comparing the bounding box for the source feature with a bounding box for each body of the target component to determine whether the bounding box for the source feature is within the bounding box for a body of the target component; comparing the bounding box for the source feature with a bounding box for each face of each body of the target component to determine whether the bounding box for the source feature is within the bounding box for a face of a body of the target component; for each face of each body of the target component that is determined to be within the bounding box for the source feature, determining a candidate feature; and comparing the source feature with the candidate feature based on geometric characteristics to determine whether a comparable or mating feature is found in the target component.”

	Regarding claim 12, “wherein the processor is configured to automatically generate and compare a bounding box for the determined source feature with bounding boxes for faces of bodies of the target component by: comparing a bounding box for the source component feature with a bounding box for the target component to determine whether the bounding box for the source component feature is within the bounding box for the target component; comparing the bounding box for the source component feature with a bounding box for each body of the target component to determine whether the bounding box for the source component feature is within the bounding box for a body of the target component; comparing the bounding box for the source component feature with a bounding box for each face of each body of the target component to determine whether the bounding box for the source component feature is within the bounding box for a face of a body of the target component; for each face of each body of the target component that is determined to be within the bounding box for the source component feature, determining a candidate feature; and comparing the source component feature with the candidate feature based on geometric characteristics to determine whether a comparable or mating feature is found in the target component.”

	Regarding claim 18, “wherein the instructions cause the processor to automatically generate and compare a bounding box for the determined source component feature with bounding boxes for faces of bodies of the target component by: comparing a bounding box for the source component feature with a bounding box for the target component to determine whether the bounding box for the source component feature is within the bounding box for the target component; comparing the bounding box for the source component feature with a bounding box for each body of the target component to determine whether the bounding box for the source component feature is within the bounding box for a body of the target component; comparing the bounding box for the source component feature with a bounding box for each face of each body of the target component to determine whether the bounding box for the source component feature is within the bounding box for a face of a body of the target component; for each face of each body of the target component that is determined to be within the bounding box for the source component feature, determining a candidate feature; and comparing the source component feature with the candidate feature based on geometric characteristics to determine whether a comparable or mating feature is found in the target component.”

	Regarding claim 19, “comparing a bounding box for the source feature with a bounding box for the target component to determine whether the bounding box for the source feature is within the bounding box for the target component; comparing the bounding box for the source feature with a bounding box for each body of the target component to determine whether the bounding box for the source feature is within the bounding box for a body of the target component; comparing the bounding box for the source feature with a bounding box for each face of each body of the target component to determine whether the bounding box for the source feature is within the bounding box for a face of a body of the target component; for each face of each body of the target component that is determined to be within the bounding box for the source feature, determining a candidate feature; and comparing the source feature with the candidate feature based on geometric characteristics to determine whether a comparable or mating feature is found in the target component; and automatically applying datums regarding the determined comparable or mating feature of the target component to the target component incomponent, wherein each of the comparing, determining, and automatically applying is performed by a computer processor.”

	Regarding claim 20, “determining the bounding box for the source component feature by creating a bounding box for each face of the source feature and combining the bounding boxes together to create one bounding box for the source feature.”

Conclusion
	Claims 1-5, 7-11, and 13-17 are rejected.
	Claims 6, 12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Ooishi et al. (U.S. Patent Publication No. 2014/0288887 A1) discloses a method for designing a product including a plurality of general-purpose components and a plurality of non-general-purpose components using Computer Aided Design (CAD) techniques. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        06/12/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128